J-A13038-19

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                 Appellant               :
                                         :
                    v.                   :
                                         :
JOSEPH W. ROBBINS,                       :
                                         :
                 Appellee                :     No. 1886 EDA 2018

                 Appeal from the Order Entered June 1, 2018
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0000270-2018

BEFORE:    SHOGAN, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FILED AUGUST 06, 2019

     The Commonwealth of Pennsylvania appeals from the June 1, 2018

order granting the omnibus motion, inter alia, to suppress evidence, filed by

Joseph W. Robbins (Robbins).1 Upon review, we reverse and remand.

     In late 2017, Robbins was arrested and charged with possession of a

controlled substance and possession with the intent to deliver. On February

26, 2018, Robbins filed an omnibus motion seeking to suppress the narcotics



1 The Commonwealth has the right to appeal the trial court’s June 1, 2018
order pursuant to Pa.R.A.P. 311(d), which provides that “[t]he
Commonwealth may take an appeal as of right from an order that does not
end the entire case where the Commonwealth certifies in the notice of
appeal that the order will terminate or substantially handicap the
prosecution.” In this case, the Commonwealth certified in its notice of
appeal that the order granting Robbins’s motion to suppress “terminates or
substantially handicaps the prosecution.” Notice of Appeal, 6/26/2018.




*Retired Senior Judge assigned to the Superior Court.
J-A13038-19

recovered by police. Motion to Suppress, 2/26/2018. Specifically, Robbins

asserted that the suppression of evidence was warranted because he was

searched without reasonable suspicion and arrested without probable cause.

Id. at 1. A hearing on Robbins’s motion was held on June 1, 2018. At the

hearing, the Commonwealth offered the testimony of Officer Patrick

Banning. As summarized by the trial court:

            [O]n October 25, 2017, at approximately 5:20 p.m.,
     [Officer Banning2] set up a plain clothes narcotics surveillance at
     the intersection of Jasper and Lippincott Streets.          [Officer
     Banning testified that this area was a “very high-drug area.”]
     Officer Banning further testified that at approximately 5:25 p.m.,
     he observed a white female by the name of Alexis Archavalia,
     approach a black female by the name of Diamond Gant outside
     of 1906-1908 East Lippincott Street. Further, Officer Banning
     stated that he observed Archavalia approach Gant outside 1908
     East Lippincott Street, Archavalia handed Gant unknown
     amounts of United States Currency, Gant then retrieved what
     Officer Banning believed to be a blue bundle of heroin from the
     front of her shirt, picked an unknown amount of packet(s) from
     the alleged bundle, and handed them to Archavalia. Officer
     Banning then testified that Archavalia left the area eastbound on
     Lippincott and after sending flash information of her description,
     another police officer stopped her. Further, Officer Banning
     testified one [] packet[,stamped “Jaguar” with a picture of a
     jaguar,] of what appeared to be heroin was recovered by the
     officer who [stopped Archavalia].

          Officer Banning goes on to testify that at 5:30 p.m., he
     observed a white male by the name of Gregory Antzak, have a


2
  Officer Banning testified that he was currently assigned to the Narcotics
Strike Force, and had been a narcotics officer for approximately eighteen
years. N.T., 6/1/2018, at 6. He further testified that he had participated in
“thousands” of arrests and surveillances. Id. Additionally, throughout his
time on the force, he had become familiar with how drugs are sold,
trafficked, and packaged. Id.



                                    -2-
J-A13038-19


     transaction with Gant in the same manner as previously
     described. Again, after Officer Banning sent out a flash with the
     description of Antzak, another police officer stopped Antzak
     recovering what appeared to be three (3) packets of heroin or
     fentanyl [stamped “Jaguar”] along with one (1) container of
     what appeared to be crack cocaine. Officer Banning further
     testified that at 5:35 p.m., he witnessed another white male, by
     the name of Aaron Marinari[,] have a transaction with Gant in
     the same way as the other transactions described above.
     Marinari was stopped and six [] packets of heroin [stamped
     “Jaguar”] were recovered. Immediately after that transaction,
     Gant left the area southbound on Jasper Street.

            Next, Officer Banning testified that at approximately 5:45
     p.m., he observed Gant come back into his view on the west side
     of Jasper and Lippincott Streets. Officer Banning stated that he
     observed Gant talking with several black females and black
     males. Officer Banning further testified that he first saw [a man
     later identified as Robbins] at 5:53 p.m., approach Gant on the
     west side of Jasper and Lippincott Street[s]. Officer Banning
     went on to state that he observed [Robbins] retrieve a white
     rectangular object from his person which he believed to be a
     rack of heroin. [Robbins] allegedly opened one side of the white
     rectangular object and handed what [Officer Banning] believed
     to be a bundle or bundles of heroin to Gant, and Gant then
     walked eastbound on Lippincott Street.

           Finally, Officer Banning testified that he observed Gant
     encounter an unknown black male on a bicycle give Gant an
     unknown amount of United States Currency in exchange for an
     unknown number of packet(s) of what was believed to be heroin.
     Following this observation, Officer Banning testified “[a]t that
     point Your Honor, I instructed backup officers to come stop and
     investigate the unknown black male on the bike who left
     eastbound, arrest Gant, and to investigate [Robbins].” While
     [Robbins] and Gant were in fact stopped, the unknown black
     male left on a bicycle and was never stopped. Additionally,
     Officer Banning testified that [Robbins] began to ride a bicycle
     eastbound on Lippincott Street as backup officers approached
     and at some point was stopped by another police officer.

Trial Court Opinion, 8/28/2018, at 2-3 (citations and formal titles omitted).

Officers searched Robbins and recovered eight bundles of heroin.         N.T.,

                                    -3-
J-A13038-19

6/1/2018, at 14.     “Each bundle had 14 clear Ziploc plastic packets, each

containing a blue glassine packet. They were all stamped with the word

‘Jaguar’ and a picture of a jaguar for a total of 112 packets from [Robbins’s]

right jacket pocket.” Id. at 15.

        At the conclusion of the hearing, the trial court determined that while

“reasonable suspicion existed” to stop Robbins, the Commonwealth failed to

establish that there was “probable cause to support the arrest.” Id. at 36.

Specifically, the trial court stated that the testimony of “Officer Banning

clearly and unequivocally established reasonable suspicion for the stop, [but]

not probable cause for an immediate arrest.”      Id. at 34. Based upon the

foregoing findings, the trial court granted Robbins’s request to suppress the

narcotics recovered by police.

        This appeal followed.3   On appeal, the Commonwealth presents one

issue for this Court’s review: “Did the [trial] court err by suppressing

[Robbins’s] contraband where police had probable cause to arrest him after

he supplied a woman who was selling heroin on the street in a high drug

crime area?” Commonwealth’s Brief at 3.

              When the Commonwealth appeals from a suppression
        order, this Court follows a clearly defined scope and standard of
        review. We consider only the evidence from the defendant’s
        witnesses together with the evidence of the prosecution that,
        when read in the context of the entire record, remains


3
    Both the Commonwealth and trial court complied with Pa.R.A.P. 1925.




                                      -4-
J-A13038-19


      uncontradicted. This Court must first determine whether the
      record supports the factual findings of the suppression court and
      then determine the reasonableness of the inferences and legal
      conclusions drawn from those findings. In appeals where there
      is no meaningful dispute of fact, as in the case sub judice, our
      duty is to determine whether the suppression court properly
      applied the law to the facts of the case.

Commonwealth v. Arthur, 62 A.3d 424, 427 (Pa. Super. 2013) (quotation

marks and citations omitted).

      Here, the facts are not in dispute, as only one witness (Officer

Banning) testified at the suppression hearing. Thus we are presented solely

with the legal question of whether the facts recited by the trial court, as set

forth supra, give rise to probable cause to support Robbins’s arrest, or, as

the trial court concluded, only reasonable suspicion to stop and investigate

further.

            In determining whether probable cause exists under any
      given set of circumstances, our Supreme Court has previously
      stated that:

            All of the detailed facts and circumstances must be
            considered. The time is important; the street location
            is important; the use of a street for commercial
            transactions    is   important;    the   number     of
            transactions is important; the place where the small
            items were kept by one of the sellers is important;
            the movements and manners of the parties are
            important.

Commonwealth v. Stroud, 699 A.2d 1305, 1309 (Pa. Super. 1997)

(citation omitted).

            Our case law is replete with decisions addressing probable
      cause for arrest in the context of drug trafficking on public
      streets. It is well-established that not every transaction involving

                                     -5-
J-A13038-19


     unidentified property exchanged on a street corner gives rise to
     probable cause for arrest. However, when certain other factors
     are present, police officers may be justified in concluding that
     the transaction is drug-related, and hence that probable cause
     for arrest exists. It is important to view all of the facts and the
     totality of the circumstances in order to avoid rendering a
     decision that is totally devoid of [the] commonsensical
     inferences [that are] drawn by trained police officers with regard
     to drug activity.[4]

             For example, in [Commonwealth v. Nobalez, 805 A.2d
     598 (Pa. Super. 2002)], an experienced officer, who was on
     routine patrol in a residential neighborhood known for its high
     level of drug trafficking, observed the following street
     transaction: an unknown male approached the appellant and
     handed him money, at which point the appellant reached into his
     jacket and then dropped an unknown object into the other man’s
     hand. Believing that he had just witnessed a drug sale, the
     officer left his patrol car, approached the appellant, and stopped
     him, at which point the purchaser fled and was not apprehended.
     Upon searching the appellant, the officer discovered numerous
     small packets of cocaine. The appellant filed a motion to
     suppress evidence of the drugs based on lack of probable cause
     for arrest, which the trial court denied. In affirming the trial
     court’s denial, this Court cited several factors: the extensive
     experience of the narcotics officer who observed the transaction;
     the justified reputation of the area in which the transaction took
     place as a site of a high level of drug trafficking; and the flight of
     the buyer.

            The Nobalez [C]ourt cited [Stroud] in support of its
     decision. In Stroud, a highly experienced police officer was
     conducting nighttime surveillance of a street corner which had
     been the focus of neighborhood complaints because of drug-


4
  “[A] police officer’s experience may fairly be regarded as a relevant factor
in determining probable cause.” Commonwealth v. Thompson, 985 A.2d
928, 935 (Pa. 2009). Moreover, “[t]he fact that the police officer was
unable to identify the object as contraband does not prevent probable cause
from arising, given his belief and based on his experience as a narcotics
officer ... when coupled with the totality of all the other circumstances.”
Stroud, 699 A.2d at 1309.



                                     -6-
J-A13038-19


      trafficking activity. The officer observed two transactions in
      which the defendant accepted cash from two other individuals in
      exchange for an object that he retrieved from his shoe. Between
      the two transactions, the officer also observed the defendant
      remove small objects from the trunk of a nearby automobile and
      place them in his shoe. Following these observations, the officer
      arrested the defendant and, in a search subsequent to arrest,
      discovered vials of illegal drugs on his person. The trial court
      granted the defendant’s motion to suppress the drugs, based on
      lack of probable cause for arrest. However, this Court reversed,
      citing the totality of the facts and circumstances, in particular
      the extensive experience of the narcotics officer, who was
      engaged in binocular-aided surveillance of a street corner known
      both to the neighborhood and to the officer personally as a site
      of drug-dealing and drug arrests.

Commonwealth v. Wells, 916 A.2d 1192, 1195-96 (Pa. Super. 2007)

(quotation marks, emphasis and some citations omitted; some brackets in

original).

      In this case, the trial court determined the Commonwealth was

required to present evidence not only related to Officer Banning’s decision to

stop Robbins, but also “regarding the manner in which the stop was

effectuated, the precise manner of the search, the location in which the

narcotics were recovered, along with the circumstances of the actual arrest.”

Trial Court Opinion, 8/28/2018, at 7-8. In that regard, the court found that

while Officer Banning’s testimony was enough to establish reasonable

suspicion allowing police to stop Robbins and conduct an additional

investigation, the Commonwealth failed to present evidence regarding the

manner in which the subsequent search and seizure of Robbins occurred.




                                    -7-
J-A13038-19

        Specifically, the trial court noted that the only testimony that was

presented at the hearing was that of Officer Banning, who was “the officer

conducting the surveillance [and who] ‘instructed backup officers to stop and

investigate’”     Robbins, but Officer        Banning   was   not   present for   the

subsequent search and arrest. Id. Thus, the absence of testimony from the

arresting officer5 left the trial court guessing whether Robbins was subjected

to an additional investigation after being stopped by police or whether

Robbins was immediately arrested and then searched. Id. at 9. The trial

court    opined    this   distinction   was    important   based    upon:   (1)   the

Commonwealth’s evidentiary burden of putting forth evidence regarding the

subsequent stop and arrest of Robbins; and (2) the trial court’s finding that

police had only reasonable suspicion to stop and investigate Robbins and did

not have probable cause to arrest him immediately. Id. at 7-10.

        On appeal, the Commonwealth argues, however, that probable cause

to arrest Robbins existed when Officer Banning, after observing several

hand-to-hand transactions between Gant and other individuals who were

subsequently stopped by police and found to be in possession of drugs,




5
  The Commonwealth offered to reopen the suppression hearing and call
Officer Smalls, the arresting officer, whom the Commonwealth had noted
was available to testify, but the trial court did not accept the offer. N.T.,
6/1/2018, at 14, 29.




                                         -8-
J-A13038-19

observed Robbins “re-upping”6 Gant with drugs.      Commonwealth’s Brief at

9-12. Furthermore, based upon the averments set forth in Robbins’s motion

to suppress, the Commonwealth disagreed with the trial court’s finding that

the Commonwealth was obligated to present evidence regarding the manner

in which the stop, search, and arrest of Robbins occurred.      Id. at 13-14

citing Pa.R.Crim.P. 581(D) (requiring a motion to suppress to “state

specifically and with particularity the evidence sought to be suppressed, the

grounds for suppression, and the facts and events in support thereof”) and

Commonwealth v. Dixon, 997 A.2d 368 (Pa. Super. 2010) (en banc)

(holding the Commonwealth met its burden of proof in a suppression motion

where Dixon alleged only that the suppression of evidence was necessary

because of a lack of reasonable suspicion and/or probable cause, as opposed

to the manner in which the evidence was seized following the stop). Upon

review of the record and applicable case law, we agree with the

Commonwealth.

      Based on the cases cited supra and others, we find several factors

relevant to our determination that probable cause existed in this case. Here,

Officer Banning, a narcotics officer with nearly two decades of experience on

the Narcotics Strike Force, who testified that he participated in thousands of


6 Officer Banning testified that “re-upping” is “when a seller runs out [of
product] on the block, somebody else has more product, brings it to the
corner.” N.T., 6/1/2018, at 16.




                                    -9-
J-A13038-19

arrests and surveillances, set up surveillance in the early evening hours in a

“very high-drug area.” N.T., 6/1/2018, at 6-7. Once the surveillance was

established, Officer Banning observed three hand-to-hand transactions

between Gant and three individuals, later stopped and identified by police.

Id. at 7-10. Each interaction occurred in a similar fashion, and based upon

Officer Banning’s experience, he suspected Gant was selling drugs to these

individuals. Id. at 16. Indeed, when stopped by police, each individual was

found to be in possession of glassine bags of suspected narcotics. Id. at 7-

10.

        Armed with this knowledge, Officer Banning continued his surveillance

and eventually observed Robbins approach Gant and retrieve a white

rectangular object from his person, which Officer Banning suspected was a

rack of heroin. Id. at 10-11. Officer Banning watched as Robbins opened

the container and handed what Officer Banning believed was a bundle or

bundles of heroin to Gant before walking away. Id. at 11-12. Based on this

interaction, Officer Banning believed Robbins was “re-upping” the block and

Gant.    Id. at 16.   Immediately following this interaction, Officer Banning

observed Gant participate in yet another hand-to-hand transaction with an

unidentified man.     Id. at 12. Given the totality of the circumstances, we




                                    - 10 -
J-A13038-19

conclude that police possessed probable cause to arrest Robbins. 7 See

Thompson, 985 A.2d at 936-37 (concluding that “[b]ecause we have

determined that a police officer’s experience may be fairly regarded as a

relevant factor in determining probable cause, and due to the presence of

additional factors in support … [such as] the fact that the transaction at

issue occurred in the nighttime hours, on the street, in a neighborhood that

the police department selected for the ‘Operation Safe Streets’ program[,]”

probable cause existed to arrest Thompson). See also Commonwealth v.

Smith, 979 A.2d 913, 920 (Pa. Super. 2009) (“Here, the experienced

narcotics officer observed [Smith’s] suspicious actions, uncontradicted at the

hearing by any other evidence. Interpreting these observations through the

lens   of   his   training   and   experience,   including   fifty   to   seventy-five

surveillances in the immediate neighborhood, he concluded that criminal



7  We note that, in its decision to suppress the narcotics evidence in this
case, the trial court relied, in part, on Officer Banning’s testimony that after
he observed the interaction between Gant and Robbins, he told backup
officers assisting the surveillance to “arrest” Gant and “investigate” Robbins.
N.T., 6/1/2018, at 12. See Trial Court Opinion, 8/28/2018, at 9-10 (“The
clearest indication to th[e trial c]ourt that a substantial question existed in
the mind of Officer Banning regarding the appropriateness of an immediate
arrest of [Robbins] is reflected in the instructions Officer Banning gave to his
backup officers.      It was only [] Gant who[m] Officer Banning gave
instructions for the backup officers to immediately arrest. Officer Banning
unequivocally instructed backup officers to ‘investigate’” Robbins.) (internal
citations omitted). Officer Banning’s instruction to investigate as opposed to
arrest Robbins is of no moment; in light of Officer Banning’s testimony, as
cited in detail supra, we find probable cause existed to arrest Robbins
without any further investigation.



                                        - 11 -
J-A13038-19

drug activity was afoot. This was not a situation where the officer’s training

and experience [were] offered as an independent factor to bootstrap an

otherwise deficient observation. Rather, in the totality of circumstances, the

officer used his training and experience as the nexus for the conclusion that

based on his observations there was criminal drug activity afoot and that the

police had probable cause to arrest.”) (citation omitted).

      Finally, we conclude that the Commonwealth was not, as the trial court

suggests, required to present evidence detailing the manner in which the

subsequent stop, search, and arrest of Robbins occurred.      See Trial Court

Opinion, 8/28/2018, at 7-8 ( “[T]he Commonwealth was required to produce

evidence regarding the manner in which the stop was effectuated, the

precise manner of the search, the location in which the narcotics were

recovered, along with the circumstances of the actual arrest.”).           In

concluding as such, we find this Court’s decision in Dixon, supra,

instructive.

      In Dixon, a panel of this Court addressed the Commonwealth’s

evidentiary burden when presented with a defendant’s motion to suppress.

Specifically, the Court reiterated that Pa.R.Crim.P. 581(D) requires a

defendant seeking the suppression of evidence to set forth the specific

theories and grounds for relief. Id. at 373. In turn, the Commonwealth is

required only to put forth evidence to establish that the seized items were

not obtained in the unlawful manner set forth by the defendant in his



                                    - 12 -
J-A13038-19

motion. Cognizant of the dictates of Rule 581(D), upon its own independent

review, the Dixon Court found that Dixon “did not assert as a ground for

suppression that the manner of the seizure of the physical evidence violated

Dixon’s constitutional rights, only that the seizure was not warranted in the

first place.” Id. at 375. Thus, this Court concluded that the Commonwealth

was not obligated to present testimony regarding how the contraband was

recovered.

      Similarly, in this case, Robbins filed a motion to suppress physical

evidence and set forth, with specificity, the grounds for suppression.

Specifically, Robbins asserted that suppression was necessary because: (1)

his arrest was illegal and without probable cause, “a lawfully issued warrant

or other legal justification[;]” and (2) “he was subjected to a stop and frisk

on less than reasonable suspicion.” Omnibus Motion, 2/26/2018, at 1. As in

Dixon, because Robbins did not assert the manner in which the police

seized the narcotics as a ground for suppression in his motion, the

Commonwealth was not required to present additional evidence detailing the

actual stop and specific way the narcotics were recovered.

      In light of the foregoing, we find the trial court’s conclusions erroneous

and contrary to our well-established case law. Since police had probable

cause to arrest Robbins based upon the aforementioned observations of

Officer Banning, the drugs were lawfully seized regardless if the search

occurred prior or incident to Robbins’s formal arrest.



                                    - 13 -
J-A13038-19


     Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary


Date: 8/6/19




                                  - 14 -